Name: Commission Regulation (EEC) No 1811/92 of 2 July 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 22 and 26 June 1992
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 183/16 Official Journal of the European Communities 3. 7. 92 COMMISSION REGULATION (EEC) No 1811/92 of 2 July 1992 adopting interim protective measures in so far as concerns Spain in regard to applications for STM licences coming from the Community of Ten for milk and milk products lodged between 22 and 26 June 1992 HAS ADOPTED THIS REGULATION Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 608/86 (') laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten, as last amended by Regula ­ tion (EEC) No 705/92 (2), fixes the indicative ceilings for milk sector products for 1992 and splits these up into monthly ceilings ; Whereas applications for STM licences in the Community of Ten for cheese of categories 5 and 6 lodged between 22 and 26 June 1992 relate to quantities higher than the ceiling set for the month of July 1992 ; Whereas Article 85 ( 1 ) of the Act of Accession states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the initiative ceiling will be attained or exceeded ; whereas to this it is necessary, as an interim protective measure, in view of the number of requests, for the products concerned and only for the Community of Ten, to issue licences up to a percentage of the quantities applied for categories 5 and 6 and to suspend all further issuing of licences for the products in question, 1 . Applications for STM licences as referred to in Regulation (EEC) No 606/86, lodged between 22 and 26 June 1992 for the Community of Ten and lodged with the Commission, for milk products falling within :  category 5 of CN code ex 0406 are hereby accepted up to 10,57 % ;  category 6 of CN code ex 0406 are hereby accepted up to 7,34 %. 2. The issuing of STM licences in the Community of Ten is hereby provisionally suspended for products falling within categories 5 and 6. 3. Without prejudice to any definitive measures the Commission may take, further applications for STM licences may be lodged from 20 July 1992 for all products in respect of that fraction of the indicative ceiling applicable from 1 August 1992. Article 2 This Regulation shall enter into force on 6 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p . 28 . 0 OJ No L 75, 21 . 3. 1992, p. 29 .